DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In this response, the Applicants claim(s) 1, 4, 7 – 8, 11, 14, and 17 – 18, and 20 are further amended as a result of the Examiner’s Amendment included herein (as authorized by Kang S. Lim (registration number # 37,491), on May 13, 2021). Claim(s) 1 – 2, 4 – 5, 7 – 11, 14 – 15 and 17 – 20 are therefore pending and examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
 
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence by Kang S. Lim (registration number # 37,491), on May 13, 2021. The application has been amended as follows: 

1. (Currently Amended) In a computerized messaging system, a method for processing message exchanges, useful in association with an artificial intelligence system, the method comprising: 

generating a plurality of series of messages, each series comprising a plurality of messages for each objective in the plurality of objectives, using at least one of a knowledge set and a lead data set; 
filtering a collection of documents by context and classification confidence determined by the at least one artificial intelligence algorithm using the knowledge set; 
presenting the filtered documents to a trainer in a raw and normalized format along with a classification for the filtered documents, wherein the classification is provided with a confidence level; 
receiving feedback from the trainer agreeing or disagreeing with the classification as a training set; 
updating the knowledge set responsive to the training set; 
administering, to a lead, a first message from a first series of messages, from the plurality of series of messages, associated with a first objective in the [[set]] plurality of objectives; 
receiving a response from the lead to the first message; -3 -FILED VIA EFSUSSN 14/604,602 Preliminary Amendment dated January 4, 2021 Accompanying an RCE 
categorizing the response using the at least one the artificial intelligence algorithm responsive to the knowledge set to determine an insight, wherein the insight relates to the first objective or is unresponsive to the first objective; 
generating a confidence value for the insight; 
determining an action based upon the insight and the confidence value wherein the action comprises: 
waiting a delay period and sending a second message in the first series when the insight is unresponsive to the first objective and the confidence value is above a threshold; 

waiting the delay period and sending the first message in the second series corresponding to the second objective when the insight is responsive to the first objective and the confidence value is above the threshold.  

7. (Currently Amended) The method of claim 4, wherein when the confidence value is less than [[a]] the threshold, then the action is seeking the user input.  

8. (Currently Amended) The method of claim 5, wherein when no response is received or [[if]]  when the objective of the first message is not met, then the action is generating [[a]] the follow-up message.  

9. (Currently Amended) The method of claim 1, wherein the at least one artificial intelligence algorithm compares n-grams within the response to the knowledge set, wherein each n-gram is associated with at least one category with a confidence level. [[, and wherein presence of sufficient n-grams related to a category strongly results in a categorization, and wherein the degree of how strongly the n-grams correspond to the category determined the confidence value.]]

10. (Currently Amended) The method of claim 1, wherein the at least one artificial intelligence algorithm compares n-grams within the response to a listing of terms that [[overwhelmingly]] are associated with when such a term exists in the n-grams, categorizing the response to the category associated with the term. 

11. (Currently Amended) A non-transient computer-readable medium containing programming instructions for causing a computer to perform the method of: 
a knowledge base manager for managing a knowledge set to include a plurality of tokens each associated with a set of category weights used by at least one artificial intelligence algorithm; 
define a plurality of objectives for a message campaign, and generate a plurality of series of messages, each series comprising a plurality of messages for each objective in the plurality of objectives, using at least one of a knowledge set and a lead data set; 
filtering a collection of documents by context and classification confidence determined by the at least one artificial intelligence algorithm using the knowledge set; 
presenting the filtered documents to a trainer in a raw and normalized format along with insights and classification for the filtered documents, wherein the classification is provided with a confidence level; 
receiving feedback from the trainer agreeing or disagreeing with the classification as a training set; 
updating the knowledge set responsive to the training set; 
administering, to a lead, a first message from a first series of messages from the plurality of series of messages, associated with a first objective in the [[set]] plurality of objectives receiving a response from the lead to the first message; 
categorizing the response using the at least one artificial intelligence algorithm responsive to the knowledge set to determine an insight, wherein the insight relates to the first objective or is unresponsive to the first objective; 

determining an action based upon the insight and the confidence value, wherein the action comprises: 
waiting a delay period and sending a second message in the first series when the insight is unresponsive to the first objective and the confidence value is above a threshold; 
providing the response to a training tool when the confidence value is below the threshold, receiving a human created insight, updating the knowledge set based upon the human created insight, and sending the second message in the first series when the human created insight is unresponsive to the first objective, or sending a first message in a second series corresponding to a second objective when the human created insight is responsive to the first objective; and 
waiting the delay period and sending the first message in the second series corresponding to the second objective when the insight is responsive to the first objective and the confidence value is above the threshold.  

17. (Currently Amended) The computer readable medium of claim 14, wherein when the confidence value is less than [[a]] the threshold, then the action is seeking the user input.   

18. (Currently Amended) The computer readable medium of claim 15, wherein when no response is received or [[if]] when the objective of the first message is not met, then the action is generating [[a]] the follow-up message.  

19. (Currently Amended) The computer readable medium of claim 11, wherein the artificial intelligence compares n-grams within the response to the knowledge set, wherein each n-gram is associated with at . [[, and wherein presence of sufficient n-grams related to a category strongly results in a categorization, and wherein the degree of how strongly the n-grams correspond to the category determined the confidence value.]]

20. (Currently Amended) The computer readable medium of claim 11, wherein the artificial intelligence compares n-grams within the response to a listing of terms that [[overwhelmingly]] are associated with a particular category, and when such a term exists in the n-grams, categorizing the response to the category associated with the term.

Reasons for Allowance
Claims 1 – 2, 4 – 5, 7 – 11, 14 – 15 and 17 – 20 are allowed.
Novelty over the Art
The following is an examiner’s statement of reasons for allowance: The independent claims of the present invention determine a processing message exchange useful in association with an artificial intelligence system
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is US Patent 8694355 – Bui et al., US Patent 8767948 – Riahi et al., US Patent 8700543 – Glickman et al., US Patent 8000973 – Williams et al., US Patent 9367814 – Lewis et al., US PG Pubs 20050080613 – Colledge et al., Grossberg, Kenneth, WASEDA BUSINESS and ECONOMIC STUDIES “Marketing’s future: automation and the upending of conventional wisdom”( https://core.ac.uk/download/pdf/286931876.pdf)(2014)  as GROSSBERG.

BUI discloses of determining task workflow required to accomplish a goal. RIAHI discloses of analyzing interaction data between customer and center to generate new interactions involving a user. 

As per Independent claims 1 and 11, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of:
“In a computerized messaging system, a method for processing message exchanges, useful in association with an artificial intelligence system, the method comprising: defining a plurality of objectives for a message campaign; generating a plurality of series of messages, each series comprising a plurality of messages for each objective in the plurality of objectives, using at least one of a knowledge set and a lead data set; filtering a collection of documents by context and classification confidence determined by the at least one artificial intelligence algorithm using the knowledge set; presenting the filtered documents to a trainer in a raw and normalized format along with a classification for the filtered document, wherein the classification is provided with a confidence level; receiving feedback from the trainer agreeing or disagreeing with the classification as a training set; updating the knowledge set responsive to the training set; administering, to a lead, a first message from a first series of messages, from the plurality of series of messages, associated with a first objective in the set of objectives; receiving a response from the lead to the first message; -3 -FILED VIA EFSUSSN 14/604,602 Preliminary Amendment dated January 4, 2021 Accompanying an RCE categorizing the response using the at least one artificial intelligence algorithm responsive to the knowledge set to determine an insight, wherein the insight relates to the first objective or is unresponsive to the first objective; generating a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 4-5, 7-11, 14-15 and 17-20 are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. H. T./
Examiner, Art Unit 3681   

/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621